
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1319
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 9, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To prevent the inadvertent disclosure of
		  information on a computer through certain peer-to-peer file
		  sharing programs without first providing notice and obtaining consent from an
		  owner or authorized user of the computer.
	
	
		1.Short titleThis Act may be cited as the
			 Informed P2P User
			 Act.
		2.Conduct
			 prohibited
			(a)Notice and
			 Consent required for file-sharing software
				(1)Notice and
			 consent required prior to installationIt is unlawful for any
			 covered entity to install on a protected computer or offer or make available
			 for installation or download on a protected computer a covered file-sharing
			 program unless such program—
					(A)immediately prior
			 to the installation or downloading of such program—
						(i)provides clear and conspicuous notice that
			 such program allows files on the protected computer to be made available for
			 searching by and copying to one or more other computers; and
						(ii)obtains the
			 informed consent to the installation of such program from an owner or
			 authorized user of the protected computer; and
						(B)immediately prior
			 to initial activation of a file-sharing function of such program—
						(i)provides clear and
			 conspicuous notice of which files on the protected computer are to be made
			 available for searching by and copying to another computer; and
						(ii)obtains the
			 informed consent from an owner or authorized user of the protected computer for
			 such files to be made available for searching and copying to another
			 computer.
						(2)Non-application
			 to pre-installed softwareNothing in paragraph (1)(A) shall apply
			 to the installation of a covered file-sharing program on a computer prior to
			 the first sale of such computer to an end user, provided that notice is
			 provided to the end user who first purchases the computer that such a program
			 has been installed on the computer.
				(3)Non-application
			 to software upgradesOnce the notice and consent requirements of
			 paragraphs (1)(A) and (1)(B) have been satisfied with respect to the
			 installation or initial activation of a covered file-sharing program on a
			 protected computer after the effective date of this Act, the notice and consent
			 requirements of paragraphs (1)(A) and (1)(B) do not apply to the installation
			 or initial activation of software modifications or upgrades to a covered
			 file-sharing program installed on that protected computer at the time of the
			 software modifications or upgrades so long as those software modifications or
			 upgrades do not—
					(A)make files on the
			 protected computer available for searching by and copying to one or more other
			 computers that were not already made available by the covered file-sharing
			 program for searching by and copying to one or more other computers; or
					(B)add to the types
			 or locations of files that can be made available by the covered file-sharing
			 program for searching by and copying to one or more other computers.
					(b)Preventing the
			 Disabling or Removal of Certain SoftwareIt is unlawful for any
			 covered entity—
				(1)to prevent the
			 reasonable efforts of an owner or authorized user of a protected computer from
			 blocking the installation of a covered file-sharing program or file-sharing
			 function thereof; or
				(2)to prevent an
			 owner or authorized user of a protected computer from having a reasonable means
			 to either—
					(A)disable from the
			 protected computer any covered file-sharing program; or
					(B)remove from the
			 protected computer any covered file-sharing program that the covered entity
			 caused to be installed on that computer or induced another individual to
			 install.
					3.Enforcement
			(a)Unfair and
			 Deceptive Acts and PracticesA violation of section 2 shall be
			 treated as a violation of a rule defining an unfair or deceptive act or
			 practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission
			 Act (15 U.S.C.
			 57a(a)(1)(B)).
			(b)Federal Trade
			 Commission EnforcementThe Federal Trade Commission shall enforce
			 this Act in the same manner, by the same means, and with the same jurisdiction
			 as though all applicable terms and provisions of the Federal Trade Commission
			 Act were incorporated into and made a part of this Act.
			(c)Preservation of
			 Federal and State AuthorityNothing in this Act shall be
			 construed to limit or supersede any other Federal or State law.
			4.DefinitionsAs used in this Act—
			(1)the term
			 commercial entity means an entity engaged in acts or practices
			 in or affecting commerce, as such term is defined in section 4 of the Federal
			 Trade Commission Act (15 U.S.C. 44);
			(2)the term covered entity
			 means—
				(A)a commercial
			 entity that develops a covered file-sharing program; and
				(B)a commercial
			 entity that disseminates or distributes a covered file-sharing program and is
			 owned or operated by the commercial entity that developed the covered
			 file-sharing program;
				(3)the term
			 protected computer has the meaning given such term in
			 section
			 1030(e)(2) of title 18, United States Code; and
			(4)the term
			 covered file-sharing program—
				(A)means a program,
			 application, or software that is commercially marketed or distributed to the
			 public and that enables—
					(i)a
			 file or files on the protected computer on which such program is installed to
			 be designated as available for searching by and copying to one or more other
			 computers owned by another person;
					(ii)the searching of files on the protected
			 computer on which such program is installed and the copying of any such file to
			 a computer owned by another person—
						(I)at the initiative
			 of such other computer and without requiring any action by an owner or
			 authorized user of the protected computer on which such program is installed;
			 and
						(II)without requiring
			 an owner or authorized user of the protected computer on which such program is
			 installed to have selected or designated a computer owned by another person as
			 the recipient of any such file; and
						(iii)the protected computer on which such
			 program is installed to search files on one or more other computers owned by
			 another person using the same or a compatible program, application, or
			 software, and to copy files from the other computer to such protected computer;
			 and
					(B)does not include a
			 program, application, or software designed primarily to—
					(i)operate as a
			 server that is accessible over the Internet using the Internet Domain Name
			 system;
					(ii)transmit or
			 receive email messages, instant messaging, real-time audio or video
			 communications, or real-time voice communications; or
					(iii)provide network or computer security,
			 network management, hosting and backup services, maintenance, diagnostics,
			 technical support or repair, or to detect or prevent fraudulent activities;
			 and
					(5)the term
			 initial activation of a file-sharing function means—
				(A)the first time the
			 file sharing function of a covered file-sharing program is activated on a
			 protected computer; and
				(B)does not include
			 subsequent uses of the program on that protected computer.
				5.RulemakingThe Federal Trade Commission may promulgate
			 regulations under section 553 of title 5, United States
			 Code to accomplish the purposes of this Act. In promulgating rules under this
			 Act, the Federal Trade Commission shall not require the deployment or use of
			 any specific products or technologies.
		6.Nonapplication to
			 governmentThe prohibition in
			 section 2 of this Act shall not apply to the Federal Government or any
			 instrumentality of the Federal Government, nor to any State government or
			 government of a subdivision of a State.
		
	
		
			Passed the House of
			 Representatives December 8, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
